       Case 4:20-cv-01490 Document 29 Filed on 07/22/20 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 R.P. SMALL CORP.,                               §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §    CIVIL ACTION H- 20-1490
                                                 §
 THE LAND DEPARTMENT, INC., et al.,              §
                                                 §
      Defendants.                                §

                                              ORDER

         Pending before the court is a motion to strike filed by defendants The Land Department,

Inc., Cypress Rock Land Services, LLC, and Michael H. Mann (collectively, “Defendants”).

Dkt. 23. Also pending before the court are (1) two motions to disqualify counsel (Dkts. 15, 18);

(2) two unopposed motions to withdraw as counsel (Dkts. 19, 20); (3) a motion to dismiss the first

amended complaint (Dkt. 17); and (4) an unopposed motion for leave to file a response in excess

of the court’s page limits (Dkt. 26).

         The two motions to withdrawal (Dkts. 19, 20), which are both unopposed, are GRANTED.

Consequently, the two motions to disqualify (Dkts. 15, 18), which relate to the attorneys who have

withdrawn, are DENIED AS MOOT.

         The motion to strike the second amended complaint is based on the failure of the plaintiff

to move to amend. See Dkt. 23. The plaintiff, however, when filing its second amended complaint,

noted that if leave was required, it would so move. See Dkt. 21 n.1. The plaintiff also moved to

amend, in the alternative, in its response to the motion to strike. See Dkt. 27. Under Federal Rule

of Civil Procedure 15(a)(2), the “court should freely give leave [to amend the complaint] when

justice so requires.”
      Case 4:20-cv-01490 Document 29 Filed on 07/22/20 in TXSD Page 2 of 2



       The court finds that leave to amend is required in this circumstance. See Fed. R. Civ. P.

15(a)(1)(B) & Comm. Notes on Rules—2009 Amendment (“If a responsive pleading is served

after one of the designated motions is served, for example, there is no new 21-day period.”).

However, the court also finds that justice requires granting leave to amend. See Fed. R. Civ. P.

15(a)(2). Accordingly, the plaintiff’s alternative motion for leave to amend is GRANTED. Since

the second amended complaint is already on the record (see Dkt. 21), it shall be considered filed

as of the date of this order. The defendants shall calculate the date to answer or otherwise respond

accordingly.

       The motion to dismiss the first amended complaint (Dkt. 17) is DENIED AS MOOT. The

unopposed motion to file a response in excess of the court’s page limits (Dkt. 26) is likewise

DENIED AS MOOT.

       Signed at Houston, Texas on July 22, 2020.



                                              _________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                 2
